 1
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT
 8
               CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION
 9
10
     MICHAEL EDWARD WOODS,                 )   NO. EDCV 18-1297-CJC (AS)
11                                         )
                      Plaintiff,           )
12                                         )
                v.                         )   ORDER ACCEPTING FINDINGS,
13                                         )
     NANCY A. BERRYHILL,                   )   CONCLUSIONS AND RECOMMENDATIONS
14   Acting Commissioner of Social         )
     Security,                             )   OF UNITED STATES MAGISTRATE
15                                         )
                                           )   JUDGE
16                    Defendant.           )
                                           )
17
18        Pursuant to 28 U.S.C. section 636(b)(1)(B), the Court has
19   reviewed the complaint, the records on file, and the attached Report
20   and Recommendation of United States Magistrate Judge to which no
21   objections were filed. The Court concurs with and accepts the
22   findings and conclusions of the Magistrate Judge.
23
24        IT IS ORDERED that: (1) the Report and Recommendation is
25   accepted and adopted as the Findings of Fact and Conclusions of Law
26   herein;   (2)   the   decision   of   the   Administrative   Law   Judge   is
27   affirmed; and (3) Judgment shall be entered in favor of Defendant.
28
 1        IT IS FURTHER ORDERED that the Clerk shall serve forthwith a
 2   copy of this Order, the Magistrate Judge’s Report and Recommendation
 3   and the Judgment on counsel for Plaintiff and on the United States
 4   Attorney for the Central District of California.
 5
 6                     June 17, 2019
               DATED: _____________________________.
 7
 8
 9                             ______________________________________
                                           CORMAC J. CARNEY
10                                  UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      2
